
	

114 HR 2643 : State Licensing Efficiency Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2643
		IN THE SENATE OF THE UNITED STATES
		October 29, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To direct the Attorney General to provide State officials with access to criminal history
			 information with respect to certain financial service providers required
			 to undergo State criminal background checks, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the State Licensing Efficiency Act of 2015. 2.Background checksSection 1511(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5110(a)) is amended—
 (1)by inserting after State-licensed loan originators the following: and other financial service providers; and (2)by inserting before the period the following: or other financial service providers.
			
	Passed the House of Representatives October 28, 2015.Karen L. Haas,Clerk
